Citation Nr: 1000592	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  98-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) due to the deceased Veteran's blindness due to 
bilateral occipital lobe infarcts, under the provisions of 
38 C.F.R. § 3.312.  

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, based on VA treatment in November 1997.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from March 1943 to 
February 1946.  He died in November 1997.  The appellant is 
his surviving spouse.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In 
September 1999, the Board remanded this case.  In June 2000, 
the Board denied the appellant's claims, and the appellant 
filed a motion for reconsideration of the Board decision.  
The motion was denied by the Vice Chairman of the Board.  The 
appellant then appealed the June 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, in an order dated in March 2001, vacated the Board's 
June 2000 decision and remanded the case to the Board for 
adjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In December 2001, the Board again remanded the 
case.  

By a June 2004 decision, the Board denied the appellant's 
claims.  The appellant thereafter appealed the June 2004 
Board decision to the Court.  In May 2007, the Court issued a 
Memorandum Decision wherein it vacated the Board's June 2004 
decision and remanded the case for action consistent with its 
decision.  Judgment was entered in June 2007, and the case 
was thereafter returned to the Board.  The Board remanded the 
case in April 2009, and it was returned to the Board in 
September 2009.  In September 2009, the appellant's attorney 
requested that the record remain open for 90 days to allow 
her to submit additional evidence and/or argument; that time 
has elapsed without further correspondence to the Board from 
the appellant or her attorney.  

In November 1998, the appellant testified from the RO at a 
videoconference Board hearing.  A transcript of the hearing 
is in the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As outlined above, the Board last remanded this case in 
April 2009.  At that time, the Board noted that in its 
May 2007 Memorandum Decision, the Court stated that a remand 
by the Board conferred on the Veteran, as a matter of law, 
the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Moreover, when the 
Secretary failed to comply with a remand order, the Board 
erred by failing to insure compliance.  Id.  In its 
December 2001 remand, the Board specifically requested that a 
cardiologist review the Veteran's entire claims file and 
render medical determinations regarding whether there was a 
relationship between the Veteran's death and treatment 
accorded him by VA in November 1997 and regarding whether 
there was a relationship between the Veteran's death and 
June 1994 bilateral occipital lobe infarcts and resultant 
blindness for which compensation benefits had been awarded 
previously under the provisions of 38 U.S.C.A. § 1151.  

Pursuant to the December 2001 Board remand, the RO obtained 
VA medical opinions, one from M.F., M.D., dated in 
August 2003, and one from V.R., a nurse practitioner, dated 
in January 2004.  In addition, D.J.D., M.D., chief of 
surgery, acknowledged receiving Nurse R.'s opinion.  In the 
April 2009 remand the Board noted, as had been pointed out by 
the Court, that in the August 2003 opinion, Dr. F. failed to 
indicate whether he was a cardiologist and whether he had 
reviewed the Veteran's claims file and also failed to provide 
reasons for his medical conclusions.  In addition, in the 
January 2004 opinion, Nurse R. also failed to indicate 
whether she had specialized cardiology training or whether 
she had reviewed the Veteran's claims file.  Moreover, 
although Dr. D. acknowledged receipt of Nurse R.'s opinion, 
he did not indicate whether he was a cardiologist.  

In view of the Court's statement that it could not conclude 
that those who provided the opinions "more than 
substantially complied with the Board's remand order" and 
its determination that the Board erred when it did not insure 
compliance with its December 2001 remand order, the Court 
vacated the Board's June 2004 decision and remanded the case 
to the Board.  Because of this, the Board remanded the case 
for review of the record for an additional medical opinion 
and emphasized that the opinion should be prepared by a 
cardiologist.  In response to the Board's April 2009 remand, 
the RO obtained a medical opinion in July 2009 and thereafter 
continued its denial of the claims, issued a supplemental 
statement of the case in August 2009, and returned the case 
to the Board in September 2009.  Although the medical opinion 
indicates that it was prepared by Dr. C., there is no 
information as to whether that individual is a cardiologist.  
In order to assure there has been substantial compliance with 
the remand, the case will be returned for clarification as to 
whether Dr. C. is a cardiologist.  If such evidence is not 
available or if Dr. C. is not a cardiologist, action should 
be taken to obtain a new opinion with certification that it 
has indeed been prepared by a cardiologist who has reviewed 
the claims file prior to rendering the requested opinions.  
See Stegall, 11 Vet. App. at 271.  

Review of the record shows that in July 2009 the Chicago RO 
received two Internet articles concerning risks of cardiac 
catheterization submitted by the appellant's attorney in 
conjunction with the claims on appeal.  Date stamps indicate 
that the evidence was mistakenly forwarded to the RO in 
Milwaukee, Wisconsin, in July 2009.  There was no reference 
to this evidence in the August 2009 supplemental statement of 
the case.  Date stamps further show the evidence was returned 
to the Chicago RO in October 2009 and that later that month, 
the Chicago RO forwarded it to the Board.  Because there is 
no indication that the RO considered the evidence in its 
August 2009 supplemental statement of the case and the 
appellant has not waived initial consideration of the 
evidence by the RO, due process requires that it be returned 
to the RO for review.  38 C.F.R. §§ 19.37, 20.1304 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file evidence showing that Dr. 
C., who prepared the July 2009 medical 
opinion, is a cardiologist.  

2.  If such evidence is not available 
or if Dr. C. is not a cardiologist, 
request that a VA cardiologist  review 
the entire claims file and render 
medical opinions as to:  

(a) Whether it is at least as likely as 
not that VA hospital care, medical 
treatment or surgical treatment, 
including cardiac catheterization and 
angioplasty, furnished to the Veteran 
at the Hines VA Medical Center on the 
date of his death in November 1997 
caused the Veteran's death and, if so, 
whether the proximate cause of death 
was carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical treatment or surgical 
treatment, or whether the proximate 
cause of the Veteran's death was an 
event not reasonably foreseeable.  

(b) Whether it is at least as likely as 
not that the June 1994 bilateral 
occipital lobe infarcts and resultant 
blindness caused or contributed to the 
Veteran's death, that is, were they the 
immediate or underlying cause of death 
or etiologically related thereto.  

(c) Whether it is at least as likely as 
not that the June 1994 bilateral 
occipital lobe infarcts and resultant 
blindness were not inherently related 
to the principal cause of death, but 
contributed substantially or materially 
and combined with the principal cause 
to aid or lend assistance to the 
production of the Veteran's death.  

The entire claims file and a copy of 
this REMAND must be made available to 
the VA cardiologist for his/her review.  
If deemed necessary by the VA 
cardiologist, obtain any report 
concerning pertinent medical treatment 
provided the Veteran prior to his final 
illness and hospitalization.  The 
cardiologist should adequately 
summarize the relevant history and 
clinical findings and provide reasons 
for the medical conclusions rendered.  

The physician must certify that he/she 
is a cardiologist.  

3.  Then, after having ensured 
compliance with all requested 
development, readjudicate the issues of 
entitlement to Dependency and Indemnity 
Compensation due to the deceased 
Veteran's blindness due to bilateral 
occipital lobe infarcts under the 
provisions of 38 C.F.R. § 3.312, and 
entitlement to Dependency and Indemnity 
Compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  

If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, provide the appellant and 
her attorney with a supplemental 
statement of the case (SSOC) for all 
issues in appellate status.  The SSOC 
should address all evidence the RO has 
not considered previously, including 
the Internet articles it received from 
the appellant's attorney in July 2009.  
The appellant and her representative 
should be provided an appropriate 
period of time to respond to the SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until she is otherwise 
notified by VA.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
NANCY S. KETTELLE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



